DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims

This communication is a First Action Non-Final on the merits. Claims 1-20, as originally filed on 13 July 2021, are currently pending and have been considered below.  

Priority

This application claims continuation status priority of US Patent Application No. 15/629,441, now Patent No. 11,094,001, filed on 21 June 2017.  
Applicant’s claim for the benefit of this prior filed application is acknowledged.

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 07/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In regards to claims 13 and 14, claim 13 cites the limitation “generating a virtual venue according to a real venue, wherein the real venue is selected according to being able to accommodate the virtual event” this limitation is not adequately defined and as such it is unclear what this term encompasses.  How can a physical venue NOT be able to accommodate a virtual event that is based upon the real physical venue.  The specification does not detail how a physical real venue can NOT accommodate a virtual event.  Examiner’s Note:  For the purposes of this examination the examiner is going to use a virtual venue based on a real venue.
Claim 14 depends from claim 13 and does not cure its deficiencies.  
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the claim, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-20, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1-20 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to sending and receiving data create a virtual environment that includes data from the individual’s profile that may or may not be used for advertising and marketing.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claims 8 and 15, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward an apparatus, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claims 8 and 15, recites, in part, 
processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, comprising: (generic computer structure to perform the abstract idea),
receiving, … …, details for a virtual event to be presented in a virtual reality space, wherein the virtual event corresponds to a live event, wherein the receiving details includes receiving social information about a group of related participants of a plurality of participants of the virtual event, the group of related participants participating together virtually as a group in the virtual event;,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
generating a virtual venue for the virtual reality space according to a real venue where the live event occurs;
generating the virtual reality space for the virtual event based on the plurality of participants, and the virtual venue;
generating a plurality of images for each participant of the group of related participants according to a profile for each participant of the group of related participants to participate in the virtual event;
adjusting the virtual reality space for the virtual event by removing an audience captured in the plurality of images so that the audience is not depicted in the virtual reality space;
generating a plurality of virtual store fronts for the virtual reality space wherein the generating the plurality of virtual store fronts comprises generating each respective virtual store front based on a respective profile for a respective participant of the group of related participants; and 
presenting the virtual reality space without depicting the audience to user equipment in a virtual reality format.  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
These limitations set forth a concept of sending and receiving data create a virtual environment that includes data from the individual’s profile that may or may not be used for advertising and marketing.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 7-10 and their related text and Paragraphs 0095-0099 of the specification (US Patent Application Publication No. 2021/0342932 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  The claims recite the additional elements of a processing system, a memory, and a virtual reality server. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 2-7, 9-14 and 16-20 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-20 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  



Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-11, 13, 15, 16, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Wie et al. (US Patent Application Publication No. 2016/0196596 A1 – Hereinafter Van Wie) and further in view of Wakefield et al. (US Patent Application Publication No. 2009/0262194 A1 – Hereinafter Wakefield) and further in view of Huston et al. (US Patent Application Publication No. 2017/0365102 A1 – Hereinafter Huston) and further in view of Marsland et al. (US Patent Application Publication No. 2012/0264511 A1 – Hereinafter Marsland).  
Claim 1:
Van Wie teaches; 
A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, comprising: (See at least Figure 12 and its related text and paragraph 0030.)
receiving, from a virtual reality server, details for a virtual event to be presented in a virtual reality space, … …, the group of related participants participating together virtually as a group in the virtual event; (See at least paragraph 0056.)
generating a virtual venue for the virtual reality space according to a real venue where the live event occurs; (See at least Figures 10-19 and their related text and paragraph 0088.)
generating the virtual reality space for the virtual event based on the plurality of participants, and the virtual venue; (See at least Figures 10-19 and their related text and paragraph 0088.)
generating a plurality of images for each participant of the group of related participants according to a profile for each participant of the group of related participants to participate in the virtual event; (See at least Figures 10-19 and their related text and paragraph 0088.)
generating a plurality of virtual stores for the virtual venue, … (See at least Figures 10-15 and their related text and paragraph 0088, further the store is related to the user’s actions and hence part of their profile.)
Van Wie teaches a virtual reality based upon a real location and placing users in that location in their VR.  Van Wie does not appear to specify a live event that has an audience people.  
Wakefield teaches placing a person via VR into a live event with an audience  (See at least paragraph 0046 – “… live events comprise auto races, boat and yacht races, motorcycle races, skiing, as well as sporting events such as football, basketball, and hockey. The type of event is not limited to sporting events, but may also include other types of live events such as concerts and parades) which all have audiences.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of VR taught by Van Wie by placing a person via VR into a live event as taught by Wakefield in order cause greater interaction in the VR environment.    
Van Wie teaches using avatars as the participants in at least paragraphs 0040, 0058, 0062, and 0068, but the combination of Van Wie and Wakefield does not appear to specify removing an audience/people in a VR environment that represents a real environment and depicting only avatars of the participants.    
Huston teaches removing an audience/people in a VR environment that represents a real environment and depicting only avatars of the participants in at least Figures 17-21 and their related text and paragraphs 0038-0042 – “All or selected participants in the event can be retained in the images, and even avatars employed to represent participants at the event.”
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of VR taught by the combination of Van Wie and Wakefield by removing an audience/people in a VR environment that represents a real environment and depicting only avatars of the participants as taught by Huston to focus on building a very accurate 3d virtual model of the plaza without clutter and privacy issues (Huston paragraph 0041).  
Van Wie teaches the store is related to the user’s actions and hence part of their profile in at least Figures 10-15 and their related text and paragraph 0088.  The combination of Van Wie, Wakefield, and Huston does not appear to specify individual stores for each user.  
Marsland teaches a store selected by an individual and hence part of their profile in at least figures 5-7 and their related text and paragraph 0025-0027 and 0033-0036.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by the combination of Van Wie, Wakefield, and Huston by using the store selected (profile) by users as taught by Marsland in order to maximize the effectiveness of ads by increasing the number of ads that could target a consumer and maximize the potential suppliers that can be accessed by the user.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 2:
The combination of Van Wie, Wakefield, Huston, and Marsland teaches all the limitations of claim 1 above.  
Additionally Van Wie teaches advertising in at least paragraph 0141 and Marsland teaches stores (advertising) based on profile in at least figures 5-7 and their related text and paragraph 0025-0027 and 0033-0036 and generating a menu to be observed by the user equipment in at least paragraphs 0038, 0042, 0049, 0053-0056, and 0073.
 The motivation to combine Van Wie, Wakefield, Huston, and Marsland is the same as disclosed in Claim 1 above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 5:
The combination of Van Wie, Wakefield, Huston, and Marsland teaches all the limitations of claim 1 above.  
Additionally Van Wie teaches “wherein the operations further comprise generating a group audio feed between the group of related participants of the plurality of participants to allow the group of related participants to hear the group audio feed” in at least paragraphs 0036, 0037,  0045, 0054, and 0055.
The motivation to combine Van Wie, Wakefield, Huston, and Marsland is the same as disclosed in Claim 1 above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 6:
The combination of Van Wie, Wakefield, Huston, and Marsland teaches all the limitations of claim 1 above.  
Additionally Marsland teaches virtual purchases in at least paragraph 0127.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Van Wie by using the store selected by users profiles and that can be have items purchase from as taught by Marsland in order to maximize the effectiveness of ads by increasing the number of ads that could target a consumer and maximize the potential suppliers that can be accessed by the user.  
The motivation to combine Van Wie, Wakefield, Huston, and Marsland is the same as disclosed in Claim 1 above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 7:
The combination of Van Wie, Wakefield, Huston, and Marsland teaches all the limitations of claim 1 above.  
Additionally Van Wie teaches “accessing a plurality of cameras and a plurality of microphones associated with the live event to be presented in a virtual reality space; and generating a virtual venue for the virtual reality space based on an audio input from the plurality of microphones and a video input from the plurality of cameras” in at least paragraphs 0040, 0080, 0082, 0089, and 0117.
The motivation to combine Van Wie, Wakefield, Huston, and Marsland is the same as disclosed in Claim 1 above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 8:
Claim 8 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 1.
Additionally Van Wie teaches a computer readable media in at least paragraph 0030.
Claim 9:
The combination of Van Wie, Wakefield, Huston, and Marsland teaches all the limitations of claim 8 above.  
Additionally Van Wie teaches “adding a plurality of avatars to the virtual reality space, each respective avatar of the plurality of avatars being representative of a respective participant of the group of related participants” in at least paragraphs 0040, 0058, 0062, and 0068.
The motivation to combine Van Wie, Wakefield, Huston, and Marsland is the same as disclosed in Claim 1 above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 10 and 11:
Claims 10 and 11 are rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 6.
Additionally Van Wie teaches a computer readable media in at least paragraph 0030.

Claim 13 :
The combination of Van Wie, Wakefield, Huston, and Marsland teaches all the limitations of claim 8 above.  
As discussed above Van Wie teaches a virtual reality based upon a real location and placing users in that location in their VR.  Van Wie does not appear to specify a live event that has an audience people.  
Wakefield teaches placing a person via VR into a live event with an audience  (See at least paragraph 0046 – “… live events comprise auto races, boat and yacht races, motorcycle races, skiing, as well as sporting events such as football, basketball, and hockey. The type of event is not limited to sporting events, but may also include other types of live events such as concerts and parades) which all have audiences.
Therefore the limitation of a virtual event based on a real event are met per the 112(b) rejection.
Claim 15:
Claim 15 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 1.
Additionally Van Wie teaches a method in at least Figure 12 and its related text.
Claim 16:
Claim 15 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 2.
Additionally Van Wie teaches a method in at least Figure 12 and its related text.
Claim 19:
Claim 19 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 5.
Additionally Van Wie teaches a method in at least Figure 12 and its related text.

Claims 3, 4, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Wie and further in view of Wakefield and further in view of Huston and further in view of Marsland and further in view of Foss et al. (US Patent Application Publication No. 2016/0259497 A1 – Hereinafter Foss)
Claim 3:
The combination of Van Wie, Wakefield, Huston, and Marsland teaches all the limitations of claim 2 above.  
The combination of Van Wie, Wakefield, Huston, and Marsland does not appear to specify a menu activated from the upper portion of the view.
Foss teaches a menu activated from the upper portion of the view in at least paragraphs 0191 and 0275.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Van Wie by using a menu trigger in the upper section as taught by Foss in order to maximize the effectiveness of the system.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 4:
The combination of Van Wie, Wakefield, Huston, and Marsland teaches all the limitations of claim 2 above.  
The user is viewing the event so the combination of Van Wie, Wakefield, Huston, and Marsland teaches the central view as the event, however, the combination of Van Wie, Wakefield, Huston, and Marsland does not appear to specify a menu activated from the upper portion of the view.
Foss teaches a menu activated from the upper portion of the view in at least paragraphs 0191 and 0275.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Van Wie by using a menu trigger in the upper section as taught by Foss in order to maximize the effectiveness of the system.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 18:
Claim 18 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claims 3 and 4.
Additionally Van Wie teaches a method in at least Figure 12 and its related text.

Claims 12 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Wie and further in view of Wakefield and further in view of Huston and further in view of Marsland and further in view of Rudnik et al. (US Patent Application Publication No. 2005/0015286 A1 – Hereinafter Rudnik)
Claim 12:
The combination of Van Wie, Wakefield, Huston, and Marsland teaches all the limitations of claim 8 above.  
Additionally, Van Wie teaches group audio feed in at least paragraphs 0036, 0037,  0045, 0054, and 0055.
The combination of Van Wie, Wakefield, Huston, and Marsland does not appear to specify using noise cancelling microphones.
Rudnik teaches using noise cancelling microphones in at least paragraph 0050.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by the combination of Van Wie, Wakefield, Huston, and Marsland by using noise cancelling microphones as taught by Rudnik in order minimize distraction is the users’ interactions.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 20:
Claim 20 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 12.
Additionally Van Wie teaches a method in at least Figure 12 and its related text.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Van Wie and further in view of Wakefield and further in view of Huston and further in view of Villa-Real (US Patent Application Publication No. 2014/0162598 A1 – Hereinafter Villa-Real).
Claim 14:
The combination of Van Wie, Wakefield, Huston, and Marsland teaches all the limitations of claim 8 above.  
Van Wie does not appear to specify limitations based on payment/subscription.
Villa-Real teaches using limited access based on payment/subscription in at least paragraph 0050.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by the combination of Van Wie, Wakefield, Huston, and Marsland by limited access based on payment/subscription as taught by Villa-Real in order to increase revenue.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.
  
Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Van Wie and further in view of Wakefield and further in view of Huston and further in view of Marsland and further in view of Hays et al. (US Patent Application Publication No. 2008/0102947 A1 – Hereinafter Hays)
Claim 17:
The combination of Van Wie, Wakefield, Huston, and Marsland teaches all the limitations of claim 3 above.  
Additionally Marsland teaches advertisements throughout the view in at least figures 5-7 and their related text and paragraph 0025-0027 and 0033-0036 since the ads are all in the center and the sides of the virtual reality.  
 The motivation to combine Van Wie, Wakefield, Huston, and Marsland is the same as disclosed in Claim 1 above and is incorporated herein.
Van Wie does not appear to specify advertisements on a wall of the structure.   
Hays teaches placing ads on walls in a constructed structure in at least paragraph 0018.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of placing ads taught by the combination of Van Wie, Wakefield, Huston, and Marsland by placing them on a wall as taught by Hays in order to allow the ads to be part of the background.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US Patent No. 11,094,001.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the equivalent functions and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other.  The claims are the same invention but detail slight differences in the connectivity between the users.  The prior art is the same and teaches both concepts so the differences are obvious.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681